Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Paradiso on 2/26/2021.

The application has been amended as follows: 

	In claim 6, line 2, delete “optionally”.

	Please replace the Abstract, as originally filed, with that attached hererto, on a separate sheet.
	Before the first line of the specification, please insert:--This application is a 371 filing of PCT/CN2018/098471, filed 8/3/2018.--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the substantially better results obtained when forming a copper containing CHA zeolite using a combination of sodium and, potassium or cesium as the alkali component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

















 A zeolitic material having framework type CHA, comprising a transition metal M and an alkali metal A, and having a framework structure comprising a tetravalent element Y, a trivalent element X and O, wherein the transition metal M is a transition I metal of groups 7 to 12 of the periodic table, A is one or more of K and Cs, Y is one or more of Si, Ge, Ti, Sn and Zr, and X is one or more of Al, B, Ga and In.  A process for preparing such a zeolitic material. Use of such a zeolitic material.